Citation Nr: 1027656	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to a rating in excess of 20 percent disabling for 
residuals of radical prostatectomy due to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2008 rating decision of the RO in 
Buffalo, New York, which continued a 20 percent rating for 
residuals of radical prostatectomy due to prostate cancer.

In May 2010, the Veteran withdrew his earlier request for a Board 
hearing at the VA Central Office; as such, the Board may proceed 
with appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.  

In a statement received by the Board in May 2010, the Veteran 
indicated that he was scheduled for a colonoscopy in May 2010 and 
a follow up examination with a urologist in June 2010.  The 
Veteran's representative has since requested in a May 2010 
written brief presentation that the case be remanded in order to 
obtain these treatment reports.  

The Board observes that at the most recent VA examination of 
record in September 2008, the Veteran had declined a rectal exam 
because he had undergone a radical prostatectomy the previous 
year.  While the September 2008 examination does not appear to be 
"dated," the Veteran later argued that this examination was 
inadequate because it did not include a rectal exam.  The record 
reflects that the Veteran was scheduled for another exam in March 
2009, but that he again declined the rectal exam, this time 
because he had just recently been found to have a growth in his 
colon near the appendix.  In the May 2010 written brief 
presentation, the Veteran's representative drew attention to the 
fact that the Veteran had not undergone a VA examination in 
conjunction with his claim for increase.  Given that the Veteran 
has not expressed that he would decline a future rectal exam, and 
given that the case is already being remanded for further 
development, on remand, the agency of original jurisdiction (AOJ) 
should attempt to reschedule him for a rectal exam.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify and authorize the release of any 
and all outstanding records of treatment 
for residuals of radical prostatectomy, 
including his most recent treatment in May 
and June of 2010.  The AOJ should obtain 
all records for which adequate 
identification and authorization is 
received.

2.  The AOJ should also attempt to schedule 
the Veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected residuals 
of radical prostatectomy due to prostate 
cancer.  The claims file must be made 
available to the examiner and the examiner 
must note in the examination report that 
the file was reviewed.  Any appropriate 
testing, including a rectal examination, 
should be conducted, and the results 
reviewed, prior to the final opinion.  The 
examiner should describe all findings in 
detail and explain the rationale for any 
conclusions reached.  

3.  Thereafter, the AOJ should readjudicate 
the claim.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


